Citation Nr: 0328475	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability, to 
include degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming (RO), which found that new and material 
evidence had not been received to reopen the claim for 
service connection for a back disability, to include 
degenerative arthritis of the lumbar spine.

The Board decision below reopens the claim on appeal.  The 
claim is further addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A final December 1986 rating decision denied service 
connection for a back disability.  

3.  A July 1996 Board decision held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back disability.

4.  Evidence added to the record since the July 1996 Board 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a back disability.





CONCLUSION OF LAW

Evidence received since the July 1996 Board decision holding 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a back 
disability, to include degenerative arthritis of the 
thoracolumbar spine is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
one that is currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  As 
discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim and the Board is 
undertaking additional development pursuant to the VCAA to 
assist the veteran with his claim, as described in the 
appended remand. 

Factual Background

The appellant has submitted various pieces of correspondence 
to VA, and he testified in May 2003 before the undersigned 
Veterans Law Judge, sitting at the RO.  The veteran continues 
to contend that his degenerative arthritis of the lumbar 
spine is due to a January 1970 inservice incident in or near 
Cambodia.  During the incident, a helicopter medevacing his 
lieutenant was shot out of the air.  The veteran states that 
part of a tree or helicopter blade hit his back and then he 
passed out.  He regained and lost consciousness and then woke 
up at a MASH unit where he stayed for 30 days.  The veteran 
states that the MASH unit was in a hostile area and thus no 
X-rays were done.  The veteran states that he was also 
involved in later in-service incidents that could have 
injured his back.  For example, in March or April 1970 he was 
thrown out of a helicopter from a height of about 20 feet 
with 60 or 70 pounds of gear.  The veteran said that his MOS 
was 11-B-10, infantry; and that he was a point man for nine 
months and received the Combat Infantry Badge (CIB).  

A December 1986 final rating decision denied service 
connection for a back disability.  The rating decision found 
that a back disability was not shown during service and that 
there was no basis to relate October 1984 VA X-ray findings 
of mild degenerative disease of the cervical, dorsal and 
lumbar spines to the veteran's service.  A July 1996 Board 
decision held that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disability.  The veteran did not appeal 
the Board's decision and it became final.

Evidence of record at the time of the July 1996 Board 
decision included the veteran's service medical records and 
service personnel records.  The veteran's service personnel 
records show that he was awarded the CIB, and refer to a 
blast wound of the right thigh and possible back injury on 
January 5, 1970.  The veteran's DD 214 demonstrates that he 
was awarded the CIB and that his MOS was 11 B 10, light 
weapons infantry.  The service medical records, including a 
report of a September 1970 separation examination, show no 
back injury or disability.  Other evidence consisted of a VA 
hospitalization report covering the period from December 7-
21, 1970; VA examination reports dated in June 1971 and 
February 1973 (both negative for a back disability), post-
service clinical and X-ray evidence showing a back disability 
(including a 1984 private X-ray report reflecting focal 
degenerative disease of the lower dorsal region that was 
noted to be presumably associated with remote trauma and 
acute degenerative changes of the lumbar spine), including 
arthritis of the thoracolumbar spine, beginning in the mid-
1980s, a statement from the veteran's mother dated in April 
1986; a statement from a private physician dated in April 
1986; VA hospitalization reports covering the periods from 
May 18, to June 3, 1987; June 12, to July 6, 1987; July 28-
30, 1987; February 2-12, 1988; May 7-27, 1988; November 2-7, 
1988; VA examination reports dated in June, July 1988, and 
January 1992, VA outpatient treatment reports dated in 1990, 
a statement from a private physician dated in July 1988, a 
personal hearing transcript dated in November 1988, a private 
examination report dated in June 1989, a statement from the 
veteran's mother dated in April 1990, and a statement from a 
fellow serviceman dated in 1990.  

Evidence received after the July 1996 Board decision includes 
a June 2001 statement from K.S.  Mr. S. states he was a squad 
leader with the D Company, 2nd Battalion, 5th Cavalry Division 
in Vietnam from November 1969 through November 1970.  He 
states that the veteran was in his squad.  On January 5, 
1970, the platoon was near the Cambodian border.  The platoon 
was airlifted to join another company and then came under 
attack.  There were a few casualties that had to be medevaced 
out, including the veteran.  Mr. S. said that to the best of 
his memory, the veteran was hit in the back with small arms 
fire.  During the medevac, a helicopter was shot down in the 
perimeter, landing on a few people and killing them.  A few 
other people were hit by debris from the helicopter as it 
crashed.  Afterward, the veteran was away from the squad 
while he recovered. 

A March 2001 statement from a VA physician states that it was 
certainly possible that the veteran's injury, from an 
exploding helicopter during combat in Vietnam, had been an 
important factor in his current difficulty with back pain.  
In a May 2001 statement, the same VA physician states that 
the veteran had experienced problems with his back since 
being injured when a helicopter exploded near him during 
combat in Vietnam.  The VA physician reviewed some of the 
veteran's post-service VA medical records, which included a 
1984 report of focal degenerative disease presumably 
associated with remote trauma.  The physician stated that the 
veteran historically appeared to have a valid claim for 
service related injury that had plagued him through the 
years.  A July 2002 private medical report provides that the 
veteran had low back pain that may be due in part to his 
injury in Vietnam.  The same physician noted in an April 2003 
statement that the veteran had had problems with his back 
since an in-service back injury, and it was noted by that 
clinician that X-ray evidence dated in 1994 showed 
degenerative joint disease of the lumbar spine  associated 
with old trauma.  (As noted above, the record contains an 
October 1984 X-ray report reflecting, among other things, 
focal degenerative disease of the lower dorsal region 
presumably associated with remote trauma.)

Legal Analysis

The July 1996 Board decision declining to reopen the 
veteran's claim for service connection for degenerative 
arthritis of the lumbar spine is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104 
(West 2002).  In order to reopen this claim, the veteran must 
present or secure new and material evidence with respect to 
the claim which has been denied.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The case law provides a general presumption that evidence 
must be presumed to be true for purposes of assessing whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
pending claim was filed prior to that date and these changes 
are not applicable in this case.

The Board observes that what was missing at the time of the 
July 1996 Board decision was competent medical evidence 
showing that the veteran incurred a back injury while on 
active duty, or competent medical evidence linking the 
October 1984 X-ray findings to his service.  

The Board first finds that Mr. S.'s statement and the 2001 
and 2002 medical statements are new within the meaning of the 
cited legal authority, because they are not cumulative of 
previously considered evidence and are relevant. 

The Board also finds that the new evidence is material, 
because it provides a more complete picture, within the 
meaning of Hodge, supra.  Mr. S.'s statement is material 
because it provides objective corroboration of the veteran's 
own contentions.  When viewed with the evidence already of 
record (i.e., the veteran's receipt of the CIB, his infantry 
status, and his personnel records showing a possible back 
injury in January 1970), it provides a more complete picture 
of the circumstances surrounding the veteran's in-service 
back injury.  The medical statements are material because 
they suggest a link between the veteran's current 
degenerative arthritis of the lower dorsal and lumbar spine 
and an in-service back injury.  When viewed with the evidence 
already of record (again, the veteran's receipt of the CIB, 
his infantry status, and his personnel records showing a 
possible back injury in January 1970), they contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's current thoracolumbar spine 
disability.  Moreover, the opinion set forth in the May 2001 
statement is especially relevant because it is based not only 
on the veteran's own history but on a review of the veteran's 
medical records. 

The Board is cognizant of the speculative nature of the 
opinions that have been submitted in support of the veteran's 
application to reopen his claim, as they are couched in 
language such as "certainly possible" and "may be".  
(e.g., medical evidence which merely indicates that the 
particular disorder "may or may not" be related, is too 
speculative in nature to establish the presence of said 
disorder or the relationship thereto.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).)  However, the Federal Circuit has 
clearly stated that new and material evidence does not have 
be of such weight as to change the outcome of the prior 
decision.  Hodge, supra.  The Board finds that the new 
statement from Mr. S. and the new medical statements are 
significant enough that they must be considered in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
they are new and material evidence within the meaning of 38 
C.F.R. § 3.156(a).  Accordingly, the Board is required to 
reopen the previously denied claim of service connection for 
a back disability, to include degenerative arthritis of the 
thoracolumbar spine.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a back disability, to 
include degenerative arthritis of the thoracolumbar spine is 
reopened; to this extent only, the appeal is granted.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for a back disability, to include 
degenerative arthritis of the thoracolumbar spine has been 
reopened, the claim must be considered de novo.  Proper 
adjudication of the claim also requires additional 
evidentiary development, as described below, regarding the 
relationship, if any, between the veteran's current back 
disability and in-service back trauma.  38 U.S.C.A. 
§ 5103A(d). 

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Accordingly,  the veteran must be 
provided with notification which is in accord with the 
Federal Circuit's holding in the PVA case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist to determine the nature and 
severity of any disability of the back,  
including degenerative arthritis of the 
dorsal or lumbar spine.  The claims file 
must be made available to and reviewed by 
the examiner.  As the veteran engaged in 
combat with the enemy, the examiner 
should presume that he sustained a back 
injury while on active duty in January 
1970 when debris from an exploding 
helicopter hit him.  Following a review 
of the relevant evidence, to include the 
service medical records, reports of VA 
examinations in 1971 and 1973, X-ray and 
clinical evidence dated from the mid-
1980s to recent years, the VA medical 
statements dated in March and May 2001, 
and the private medical statements dated 
in July 2002 and April 2003; the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current back disability, to include 
degenerative arthritis of the dorsal and 
lumbar spine, began during or is causally 
related to any incident of service, to 
include the presumed trauma.  The 
examiner is asked to provide a rationale 
for any opinion expressed.  If the 
clinician finds it impossible to provide 
the requested opinion without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for a back disability, to include 
degenerative arthritis of the thoracolumbar 
spine.  If the benefit sought on appeal 
remain denied, the veteran should be provided 
with an SSOC.  The SSOC should contain notice 
of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



